Citation Nr: 0504360	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  98-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
August 1985 rating decision, denying service connection for 
PTSD, and in prior rating decisions.  

2.  Entitlement to an effective date earlier than December 
22, 1995, for the grant of service connection and a 100 
percent rating for post-traumatic stress disorder. 



WITNESSES AT HEARINGS ON APPEAL

Veteran and the veteran's spouse 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 28, 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 100 
percent disability rating effective December 22, 1995.  

In a decision, dated in August 1999, the Board granted 
permanency of the 100 percent rating for PTSD, but remanded 
the issue of the timeliness of the notice of disagreement 
(NOD) to the September 1996 rating decision in the context of 
an effective date earlier than December 22, 1995, for the 
grant of the 100 percent rating. 

In February 2002, the Board remanded the effective-date issue 
to afford the veteran a hearing by a Veterans Law Judge, 
which was held in April 2002.  In a decision, dated in 
October 2002, the Board determined that a timely NOD had been 
filed as to effective date of the 100 percent rating for PTSD 
and remanded the case to afforded the RO the opportunity to 
issue a statement of the case (SOC) addressing the issue on 
the merits.  The SOC was issued in December 2002.  

In June 2003, the case was remanded to afford the veteran a 
hearing on the merits of the effective-date issue.  In the 
remand, the Board referred the issue of clear and 
unmistakable error (CUE) in prior rating decisions to the RO. 

In October 2003, a hearing was held on the merits of the 
effective-date issue before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is in the record.  

In April 2004, the Board remanded the case to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and to adjudicate the CUE claim, including 
the allegation that VA had not provided a sufficient 
extension of time to file a substantive appeal to the August 
1985 rating decision, denying service connection for PTSD.  


FINDINGS OF FACT

1.  In a January 1976 rating decision, the RO granted service 
connection for anxiety neurosis and assigned a noncompensable 
rating, effective April 29, 1975; after the veteran was 
notified of his procedural and appellate rights, he did not 
appeal the rating decision and it became final; the rating 
decision did not involve an error of fact or law that was 
outcome determinative.

2.  In a February 1979 rating decision, the RO denied a 
compensable rating for service-connected anxiety neurosis; 
after the veteran was notified of his procedural and 
appellate rights, he did not appeal the rating decision and 
it became final; the rating decision did not involve an error 
of fact or law that was outcome determinative.  

3.  In an August 1985 rating decision, the RO denied service 
connection for PTSD of which the veteran was notified by 
letter, dated September 10, 1985; while the veteran filed a 
NOD, he did not perfect an appeal of the rating decision by 
filing a substantive appeal after he was granted an extension 
of 60 days to do so and the August 1985 rating decision 
became final; the rating decision did not involve an error of 
fact or law that was outcome determinative.  

4.  In a September 1996 rating decision, the RO granted 
service connection for PTSD and assigned a 100 percent 
disability rating, effective December 22, 1995, the day of VA 
hospital admission for treatment of PTSD; there was no 
pending claim or informal claim of service connection for 
PTSD prior December 22, 1985. 




CONCLUSIONS OF LAW

1.  There was no CUE in the January 1976 rating decision.  
38 C.F.R. § 3.105 (2004).  

2.  There was no CUE in the February 1979 rating decision.  
38 C.F.R. § 3.105 (2004).  

3.  There was no CUE in the August 1985 rating decision, 
denying service connection for PTSD.  38 C.F.R. § 3.105 
(2004).  

4.  An effective date prior to December 22, 1995, for the 
grant of service connection and a 100 percent rating for PTSD 
is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 
CUE Claim 

The provisions of Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to a claim of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc). 

Effective-Date Claim 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.


Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial rating decision by the RO occurred 
in 1996 before the enactment of the VCAA in November 2000.  
In a remand in April 2004, the Board cured the VCAA notice 
defect by ordering VCAA compliance, which was accomplished by 
a letter, dated in May 2004, and in the November 2004 
supplemental statement of the case.  

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  

As for the content of the notice, the RO notified the veteran 
of the type of information and evidence needed to 
substantiate the claim, namely, evidence of a claim of 
service connection for PTSD prior to December 22, 1995.  The 
veteran was informed that VA would obtain VA records, and 
records of other Federal agencies and that he could authorize 
VA to obtain other non-Federal records on his behalf or 
submit the records himself.  The veteran was given 60 days to 
respond.  In the November 2004 supplemental statement of the 
case, the RO cited the provision of 38 C.F.R. § 3.159, to 
provide "any evidence in the claimant's possession that 
pertains to a claim."  
The VCAA notice, when issued, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
There was also compliance with the notice provision of 
38 C.F.R. § 3.159. 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Since the initial rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
VCAA notice and subsequently adjudicated the claim in 
November 2004.  

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.
Law and Regulations Governing a CUE Claim 

To warrant a finding of CUE in a rating decision: 1) either 
the correct facts, as they were known at that time, were not 
before the adjudicator, i.e., more than a simple disagreement 
with how the RO weighed or evaluated the evidence; or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; 2) the error must be "undebatable" and 
the sort that, had it not been made, would have "manifestly 
changed" the outcome of that decision; and 3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of that prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).  

A failure to fulfill the duty to assist cannot constitute 
CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994) and 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

Where there are two permissible views of the evidence, the 
factfinder's choice between them cannot be clearly erroneous.  
Look v. Derwinski, 2 Vet.App. 175, 162. 

Factual Background

The veteran's original claim for VA disability benefits was 
received in September 1975 and included the claim of service 
connection for nervous anxiety, depression, and excessive 
worrying.  

On VA examination in December 1975, the diagnosis was anxiety 
neurosis by history.  

In a January 1976 rating decision, the RO granted service 
connection for anxiety neurosis and assigned a noncompensable 
rating, effective from April 29, 1975, the day following 
separation from service.  Service connection was also granted 
for residuals of a shell fragment wound of the left leg and 
of perforated ear drums, histoplasmosis, hemorrhoids, wound 
scars of the left shoulder and left elbow, and dyspepsia.  
After the veteran was notified of the rating decision and of 
his procedural and appellate rights, he did not appeal the 
rating decision.  
In November 1978, the veteran filed a claim for increase for 
all of his service-connected disabilities.  The claim was 
adjudicated in February 1979, denying increased ratings for 
all of the service-connected disabilities.  After the veteran 
was notified of the rating decision and of his procedural and 
appellate rights, he did not appeal the rating decision.    

In October 1984, the veteran filed a claim for increase for 
all of his service-connected disabilities.  In conjunction 
with the claim, he submitted a statement from a private 
physician, who stated that the veteran had a severe 
depressive reaction, probably a delayed stress reaction, and 
severe nightmares. 

In an October 1984 statement, a friend of the veteran stated 
that he had discussed with the veteran and the veteran's 
wife, the veteran's nightmares or flashback, which were 
related to his military service in Vietnam. 

In an October 1984 statement, the Pastor of the veteran's 
church stated that he had spoke with the veteran about his 
problems, which related to Vietnam. 

In November 1984, J.L.A., M.D., expressed the opinion that 
the veteran had delayed stress syndrome.  

On VA examination in March 1985, the pertinent diagnoses were 
depressive reaction and possible post-traumatic stress 
syndrome.  

In April 1985, the veteran filed a claim of service 
connection for PTSD. 

On VA psychiatric examination in June 1985, the diagnosis was 
generalized anxiety disorder.  The physician expressed the 
opinion that symptoms of flashbacks and nightmares did not 
merit the diagnosis of PTSD. 

In an August 1985 rating decision, the RO denied service 
connection for PTSD, noting that the recent VA examination 
had not yielded a diagnosis of PTSD.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he filed notice of disagreement.  After 
the statement of the case was issued, the veteran requesting 
more time to file his substantive appeal.  In a letter, dated 
January 26, 1987, the RO granted the veteran an additional 60 
days, until February 3, 1997, to submit his substantive 
appeal. 

The next correspondence from the veteran was received in 
December 1995, requesting an increased rating. 

VA records show that the veteran was admitted to a hospital 
on December 22, 1995, for treatment.  The diagnoses included 
PTSD. 

In a statement, dated in January 1996, the veteran applied to 
reopen the claim of service connection for PTSD.  

In a September 1996 rating decision, the RO granted service 
connection for PTSD, effective from December 22, 1995. 

Analysis

Rating Decisions in January 1976 and February 1979 

The veteran argues that the effective date of service 
connection for PTSD and the 100 percent rating should be the 
day following separation from service on the basis of CUE in 
the rating decisions in January 1976 and February 1979 for 
failure to adjudicate and grant service connection for PTSD.   

As no specific claim for PTSD was filed by the veteran, the 
argument amounts to an allegation of CUE in failing to 
recognize a claim for VA benefits.  

For a final Department of Veterans Affairs rating decision to 
be reversed or revised on the ground that VA failed to 
recognize a claim for veterans benefits, it must be concluded 
that:  (1) it is obvious or undebatable that, when prior 
filings are construed in the claimant's favor, the pleadings 
constitute an earlier claim for the benefit that was 
subsequently awarded by VA; and (2) VA's failure to recognize 
that claim manifestly affected the subsequent award of 
benefits.  VAOPGCPREC 4-2004, interpreting Moody v. Principi, 
360 F.3d 1306 (Fed. Cir. 2004).  

As for the 1976 and 1979 rating decisions, the evidence of 
record contained no documentation of symptoms associated with 
PTSD and no indication that the veteran was claiming service 
connection for PTSD, as PTSD was not recognized as a 
diagnosis until after the 1979 rating decision.  Therefore 
VA's failure to recognize that claim did not manifestly 
affected the subsequent award of benefits.  In other words, 
there was no factual basis to support the grant of service 
connection for PTSD at the time of the 1976 and 1979 rating 
decisions.  In the absence of a factual basis for the grant 
of service connection for PTSD, it is not obvious that the 
veteran's prior filings constituted an earlier claim of 
service connection for PTSD.  For this reason, the 1976 and 
1979 rating decisions did not contain clear and unmistakable 
error. 

August 1985 Rating Decision 

In April 1985, the veteran filed a claim specifically for 
PTSD.  In an August 1985 rating decision, the RO denied 
service connection for PTSD on the merits.  

As for CUE in the August 1985 rating decision, denying 
service connection for PTSD, there was evidence for and 
against the claim.  In favor of the claim was the statement 
of a private physician, who expressed the opinion that the 
veteran had delayed stress syndrome.  The evidence against 
the claim consisted of the reports of two VA examiners.  One 
examiner diagnosed depressive reaction and possible 
post-traumatic stress syndrome.  The other examiner diagnosed 
generalized anxiety disorder and expressed the opinion that 
symptoms of flashbacks and nightmares did not merit the 
diagnosis of PTSD. 

While the veteran has testified that he had internalizing his 
PTSD symptoms at the time, rather than reporting them, this 
evidence was not on file in 1985.  To this extent his 
testimony and any other statements or evidence not on file in 
1985 cannot be the basis for asserting CUE in the 1985 rating 
decision. 
In sum, the veteran disagrees with how the evidence was 
weighed by the RO at the time of the August 1985 rating 
decision denying service connection for PTSD.  This does not 
constitute a valid claim of CUE. 

As for the extension of time to file the substantive appeal 
to the August 1985 rating decision, the veteran had to file 
the substantive appeal within one year from the date of 
mailing of the notification of the denial, September 10, 
1985, or within 60 days from the mailing of the statement of 
the case in order to perfect the appeal.  38 C.F.R. 
§ 19.129(b) (1985 & 1986).  And since the statement of the 
case was mailed on October 3, 1986, he had at the latest 
until December 2, 1986, to file a Substantive Appeal.  

However, the RO granted an extension of time to February 3, 
1987, within which to file a Substantive Appeal.  The veteran 
points out that excluding the date that the RO letter was 
issued, that is, January 26, 1987, the actual extension left 
him only eight days to perfect the appeal.  Nevertheless, the 
fact remains that the veteran never filed a substantive 
appeal at any time after the grant of the extension. 
Accordingly, having never filed a substantive appeal, the 
Board does not reach the question of whether the substantive 
appeal was timely or whether he should have been given a 
greater period of time to file.  

For these reasons, the Board finds no factual or legal error 
in the August 1985 rating decision, denying service 
connection for PTSD. 

Effective Date 

Under 38 U.S.C. § 5110(a), the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application.  

Under 38 C.F.R. § 3.400(b)(2)(i), implementing §  5110(a), 
the effective date for service connection is either the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service, otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  
The effective date of an award based on a claim reopened 
after a final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application.  The effective date for an award 
of benefits based upon new and material evidence is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii). 

Having not found error in the 1976, 1979, and 1985 rating 
decision, and since the claim to reopen was received in 1996, 
more than one year following separation from service, as a 
matter of law, the effective date can be no earlier than the 
date of receipt of the claim and the effective date cannot be 
the day following separation from service.

Accordingly, following the 1985 RO denial of service 
connection for PTSD, the proper effective date can be no 
earlier than the date of receipt of the reopened claim, which 
in this case has been determined to the date of VA hospital 
admission on December 22, 1995.  

The 100 percent rating was predicated on the grant of service 
connection for PTSD and not the service connection for 
anxiety neurosis.  And there is no factual or legal basis to 
assign the 100 percent rating to the service-connected 
anxiety neurosis. 

ORDER

Reversal of an August 1985 rating decision, denying service 
connection for PTSD, and of prior rating decisions on the 
grounds of clear and unmistakable error is denied. 

An effective date, earlier than December 22, 1995, for the 
grant of service connection and a 100 percent rating for 
post-traumatic stress disorder is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


2.  Entitlement to an effective date earlier than December 22, 1995, for 
the grant of service connection and a 100 percent rating for post-
traumatic stress disorder.Department of Veterans Affairs


